Exhibit 10.1

THIRD ADDENDUM TO EMPLOYMENT AGREEMENT

THIS THIRD ADDENDUM TO EMPLOYMENT AGREEMENT (the “Third Addendum”) is made
effective as of the 27th day of June, 2006, by and between Anworth Mortgage
Asset Corporation, a Maryland corporation (“Anworth”), and Joseph Lloyd McAdams
(the “Executive”).

W I T N E S S E T H :

WHEREAS, the Executive and Anworth Mortgage Advisory Corporation (the “Company”)
entered into an employment agreement dated January 1, 2002 (as amended to date,
the “Agreement”).

WHEREAS, the Agreement was assumed by Anworth and the Executive, and the Company
and Anworth entered into an addendum to such employment agreement dated
April 18, 2002 (the “Addendum”) and an addendum to such employment agreement
dated May 28, 2004 (the “Second Addendum”).

WHEREAS, Anworth and the Executive desire to further modify the terms of the
Executive’s employment under the Agreement.

NOW THEREFORE, the parties hereby covenant and agree as follows:

1. Effective Date. This Third Addendum shall become effective on the date
hereof.

2. Timing of Payments.

(a) Timing of Termination Payments. Notwithstanding anything to the contrary in
the Agreement, Addendum or Second Addendum, to the extent required to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
if you are a “specified employee” for purposes of Section 409A(a)(2)(B) of the
Code, you agree that any payments to be made pursuant to Section 5 of the
Agreement or any of Sections 8, 9 or 10 of the Addendum that are considered to
be non-qualified deferred compensation distributable in connection with your
separation from service for purposes of Section 409A of the Code, and which
otherwise would have been payable at any time during the six-month period
immediately following such separation from service, shall not be paid prior to,
and shall instead be payable in a lump sum as soon as practicable following, the
expiration of such six-month period. In light of the uncertainty surrounding the
application of Section 409A of the Code, the Company cannot make any guarantee
as to the treatment under Section 409A of the Code of any payments made or
benefits provided under the Agreement or the Addenda.

(b) Timing of Annual Bonus Payments. Any discretionary or incentive bonus
payable to the Executive with respect to services performed during any calendar
year, whether pursuant to Section 4(b) of the Agreement, Section 7(b) of the
Addendum or otherwise, shall be paid no later than March 15 of the calendar year
following the calendar year to which the bonus relates.

3. Base Salary Severance. Section 9(a) of the Addendum is hereby deleted and
replaced in its entirety with the following:

“(a) Base Salary Severance. In lieu of any amounts to which the Executive is
entitled to under Section 5(c)(iii) of the Agreement, the Executive shall
instead be entitled to a lump sum payment equal to three times his Base Salary.”

4. Incentive Compensation Severance. Section 9(b)(ii) of the Addendum is hereby
deleted and replaced in its entirety with the following:

“(ii) an amount equal to one hundred fifty percent (150%) of the greater of
(A) the highest amount paid or that could be payable (in the aggregate) under
the 2002 Incentive Plan during any one of the three (3) fiscal years prior to
the Termination Date, or (B) the highest amount paid or that could be payable
(in the aggregate) under the 2002 Incentive Plan during any one of the three
(3) fiscal years following the Termination Date (the “Subsequent Payment
Period”), assuming for purposes of this Addendum that the 2002 Incentive Plan
remains in full force and effect without modification during such Subsequent
Payment Period. On the Termination Date, Anworth shall pay the Executive the
amount set forth under subsection (A) above. On the final day of the



--------------------------------------------------------------------------------

Subsequent Payment Period, Anworth shall pay the Executive the amount, if any,
by which the amount set forth under subsection (B) above exceeds the amount set
forth under subsection (A) above, without regard to whether or not the time
period set forth under subsection (A) above is shorter than the Subsequent
Payment Period.”

5. Non-Compete. Section 11 of the Addendum is hereby deleted and replaced in its
entirety with the following:

“11. Non-Compete. The Executive will not, without the prior written consent of
Anworth, manage, operate, control or be connected as a stockholder (other than
as a holder of shares publicly traded on a stock exchange or the American Stock
Exchange, the NASDAQ National Market System or the New York Stock Exchange,
provided that the Executive shall not, other than with respect to Anworth, own
more than five percent of the outstanding shares of any publicly traded company)
or partner with, or as an officer, director, employee or consultant of, any
residential mortgage REIT for a period of one (1) year following termination of
his employment with Anworth. During such one (1) year period, the Executive
shall not solicit any employees of the Company (other than employees who are
members of the Executive’s immediate family) to work for any person or entity
the business of which is competitive with the business of Anworth. The Executive
shall keep confidential all materials, files, reports, correspondence, records
and other documents (“Anworth Materials”) used, prepared or made available to
him in connection with his employment by Anworth and which have not otherwise
been made available to the public, and upon termination of his employment shall
return such Anworth Materials to Anworth. The Executive acknowledges that
Anworth may seek injunctive relief or other specific enforcement of its rights
under this Section 11. Notwithstanding the foregoing, upon the occurrence of a
Change of Control of Anworth, the provisions of this Section 11 shall
immediately terminate and shall no longer be of any force or effect.”

6. Remaining Terms Unchanged. The parties agree that all terms and conditions of
the Agreement (as modified by the Addendum, the Second Addendum and this Third
Addendum), including, but not limited to, all provisions pertaining to
compensation, termination, choice of law and arbitration, shall remain in full
force and effect as modified hereby.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Addendum to Employment Agreement is executed as
of the day and year first above written.

 

Executive /s/ Joseph Lloyd McAdams

Joseph Lloyd McAdams

Anworth Mortgage Asset Corporation By:   /s/ Thad M. Brown  

Name: Thad M. Brown

 

Title: Chief Financial Officer